United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joseph Hein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-27
Issued: April 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2006 appellant filed a timely appeal from a June 23, 2006 decision of the
Office of Workers’ Compensation Programs that denied her request for reconsideration.
Appellant also appealed October 6, 2005 and February 23, 2006 Office decisions that denied her
claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merit and nonmerit decisions.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she
developed an occupational disease in the performance of duty; and (2) whether the Office
properly denied appellant’s request for reconsideration without conducting a merit review.
FACTUAL HISTORY
On November 14, 2003 appellant, then a 65-year-old stenographer clerk, filed an
occupational disease claim stating that she developed asthma due to building ventilation

problems at the employing establishment. She first became aware of her condition and related it
to her employment on April 21, 2000. Appellant did not stop work.
On December 29, 2003 the Office requested additional information concerning
appellant’s claim.
By decision dated March 31, 2004, the Office denied appellant’s claim for compensation,
finding that she had not sustained an injury as alleged.
Appellant requested reconsideration on April 15, 2004. She submitted a January 12,
2004 statement attributing her asthma to moldy air vents near her desk. Appellant also submitted
medical reports from several different physicians. In a May 25, 2000 report, Dr. Eckardt
Johanning, a Board-certified occupational medicine specialist, noted that appellant had been
newly diagnosed with asthma which she attributed to poor air quality at her workplace. He
indicated that a report was pending to determine whether poor air quality caused appellant’s
asthma. In an October 19, 2001 report, Dr. Carol J. Burgess, a Board-certified internist,
diagnosed asthma, dizziness secondary to pain medication and hyperlipidemia. In a January 7,
2002 report, she characterized appellant’s condition as “progressive respiratory distress and
bronchospasm” and noted that appellant experienced “chest discomfort, cough and shortness of
breath ... within 30 to 60 minutes of arrival at work.” In an October 23, 2001 report, Dr. Jean
McMahon, a Board-certified internist, diagnosed occupational asthma, but focused most of her
report addressing appellant’s carpal tunnel syndrome.
In a May 17, 2000 report, Dr. Janet Claassen, a Board-certified allergist and
immunologist, diagnosed dyspnea which “likely represents asthma triggered by irritant exposure
to possible mold at her workplace.” She recommended that appellant take various measures to
limit her exposure to the “presumed mold.” In a June 14, 2000 report, Dr. Claassen indicated
that appellant exhibited dyspnea symptoms at work, which worsened when the air vent above her
desk was opened. She recommended that appellant undergo a methacholine challenge test “to
better establish a diagnosis of asthma.” On August 22, 2000 Dr. Claassen again noted that
appellant had dyspnea aggravated by her work environment, which appeared to be “secondary to
asthma.” The report also noted, however, that “increased symptoms experienced at work are of
uncertain etiology.”
Dr. Lynne I. Portnoy, a Board-certified occupational medicine specialist, provided a
January 30, 2002 report. She stated that appellant’s asthma was “consistent with poor air quality
and irritant chemical exposure as part of her work at the [employing establishment].”
Dr. Portnoy noted that Adirondack Environmental Services, Inc., (AES) had recently studied the
employing establishment facilities and recommended remedial action but that appellant was
concerned that the employing establishment did not timely change air filters. She opined that
appellant’s asthma was “consistent with poor air quality and irritant chemical exposure as part of
her work at the [employing establishment].” Dr. Portnoy noted that the “onset and the
recurrence of symptoms at work in conjunction with [appellant’s] recorded peak flow monitoring
strongly suggests that the quality of air at her workplace is a significant asthmatic trigger.” In an
April 24, 2002 report, she diagnosed “quiescent occupationally-aggravated asthma.” Dr. Portnoy
noted that appellant’s symptoms improved after she was moved to a desk near a window. In
reports from July 25, 2002 to April 24, 2003, she diagnosed employment-related asthma and

2

noted that appellant’s symptoms were relieved when she was able to open a window at work.
Dr. Portnoy indicated that appellant’s symptoms were exacerbated by inadequate circulation of
fresh air at her workplace and that cold air aggravated her breathing difficulties.
On June 30, 2004 the Office requested that appellant provide an environmental study of
the employing establishment workplace.
Appellant submitted a June 21, 2000 environmental report prepared by AES and a
June 28, 2000 appendix. The report noted that air filters showed “black staining” and that
Penicillium spores constituted 77 percent of the mold found on the filing cabinet adjacent to
appellant’s desk. The black staining in the air vent above appellant’s desk was also found to
contain Penicillium. The report stated:
“Microbial surveys of this type are intended to identify areas within buildings that
may have unusual concentrations and varieties of fungi. When these growth areas
occur, sensitized individuals working in these areas may experience allergic
reactions ranging from rashes and sore throats, to headaches and nausea. An
indicator of poor workplace indoor air quality might also be expressed as a lack of
these symptoms once the individual leaves the area. However, there are many
other potential causes of symptomatic reactions to perceived indoor air quality
problems, including lack of fresh air, trace chemical contaminants and comfort
parameters, such as temperature and relative humidity.”
The report indicated that Penicillium spores were the most prevalent of fungi in the samples
collected but concluded that “it is difficult to determine if the presence of Penicillium species.
detected inside is from growth within the building or just a result of spores entering the building
from outside sources.”
By decision dated July 16, 2004, the Office modified its March 31, 2004 decision, finding
that the environmental study documented substances in appellant’s workplace. It denied the
claim because the medical evidence did not establish a causal relationship between appellant’s
medical condition and any employment exposure.
On July 11, 2005 appellant requested reconsideration of the July 16, 2004 decision. She
submitted a June 9, 2005 report from Dr. McMahon, who reviewed the AES environmental study
and concluded that there was “fungal amplification” within the employing establishment
facilities. Dr. McMahon pointed out that the study found a concentration of 77 percent of
Penicillium inside the employing establishment, in the area near appellant’s desk, while the study
yielded less than 1 percent concentration of Penicillium outdoors. She calculated:
“An air sample obtained near the filing cabinet adjacent to [appellant’s] desk
yielded 480 fungal CFUs/m3. Of these, 77 percent were Penicillium species. A
quick calculation reveals that this air sample contained 370 CFU/m3 of
Penicillium species.
“In contrast, outdoor air samples yielded 2500 fungal CFU/m3 and less than 1
percent of these colonies were identified as Penicillium species. Again, the same

3

quick calculation yields the fact that less than 25 CFU/m3 in the outdoor air
consisted of Penicillium.
“These calculations thus yield evidence that there was fungal amplification
indoors. The concentration of Penicillium in the indoor air adjacent to
[appellant’s] desk was 15 times the concentration of Penicillium in outdoor air.”
Dr. McMahon also noted that when a specific species of fungus is disproportionately more
prevalent indoors than outdoors, “an indoor source of the species is more probable.” She
concluded that there was amplification of the Penicillium mold within the employing
establishment facilities.
Appellant, through her attorney, submitted legal arguments on July 11, 2005. She cited
several of the medical reports attributing her breathing difficulties to the claimed mold and air
quality issues at her workplace. Counsel stated that “common sense as well as medical
assessments point to this exposure” as the cause of appellant’s condition. Appellant stated that a
“summary medical report” would be forthcoming. She also submitted an academic article
linking Penicillium to asthma.
By decision dated October 6, 2005, the Office denied modification of the July 16, 2004
decision.
On November 16, 2005 appellant requested reconsideration. She argued that a new
report from Dr. McMahon was “critical” in establishing her claim. Appellant stated that the
report was enclosed. The report does not appear in the case record.
By decision dated February 23, 2006, the Office denied modification of its October 6,
2005 decision.
Appellant again requested reconsideration on March 24, 2006.
She noted that
Dr. McMahon’s “critical” new report, dated July 22, 2005, was attached, along with printouts
establishing appellant’s physicians’ Board certification status. No July 22, 2005 report from
Dr. McMahon appears in the record.
By decision dated June 23, 2006, the Office denied appellant’s request for
reconsideration without conducting a merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition

1

5 U.S.C. §§ 8101-8193.

4

for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between her claimed injury and her
employment.5 To establish a causal relationship, appellant must submit a physician’s report, in
which the physician reviews the employment factors identified by appellant as causing her
condition and, taking these factors into consideration as well as findings upon examination of
appellant and her medical history, state whether the employment injury caused or aggravated
appellant’s diagnosed conditions and present medical rationale in support of his or her opinion.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to meet her burden of proof in establishing that
she developed an occupational disease in the performance of duty. The record reflects that
appellant has asthma and that there is evidence of Penicillium mold within the employing
establishment’s air circulation system. However, appellant has not established that her asthma is
causally related to this exposure in her employment.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

Donald W. Long, 41 ECAB 142 (1989).

6

Id.

5

In support of her claim, appellant submitted various medical reports tracing the
progression of her asthmatic symptoms. These reports, however, did not explain which factors
of appellant’s employment caused or aggravated her asthma, or how appellant’s condition arose.
Dr. Claassen’s May 17, 2000 report is speculative in nature,7 diagnosing “dyspnea most likely
represent[ing] asthma triggered by irritant exposure to possible mold at her workplace.” As it is
speculative and equivocal in nature, her report is not sufficient to establish appellant’s claim.
This is especially so in light of her later August 22, 2000 report noting that appellant’s symptoms
at work were of an “uncertain etiology.” Dr. Johanning’s May 25, 2000 report also provided
speculative support for causal relationship as he noted that appellant’s breathing problems were
“possibly related to some indoor air quality problems.” Dr. Burgess’ January 7, 2002 report
noted that appellant developed symptoms within an hour after arriving at work. However, she
did not otherwise address causal relationship. The Board has held that the mere fact that
appellant’s symptoms arise during a period of employment or produce symptoms revelatory of
an underlying condition does not establish a causal relationship between appellant’s condition
and her employment factors.8
Dr. Portnoy, in several reports, referred to appellant’s condition as work related, but did
not offer further explanation to support her opinion. In a January 30, 2002 report, Dr. Portnoy
attributed appellant’s asthma to poor air quality at work and noted that the “onset and
recurrence” of appellant’s symptoms while at work suggested a relationship. As noted above,
however, the mere fact that a disease or condition manifests itself or worsens during a period of
employment or that work activities produce symptoms revelatory of an underlying condition
does not raise an inference of causal relationship between the condition and the employment
factors.9 Neither the fact that a condition became apparent during a period of employment nor
the belief that the condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.10 In subsequent reports, Dr. Portnoy supported causal
relationship but only offered a conclusory opinion and did provide medical rationale to explain
how or why the air in appellant’s workplace caused or aggravated her diagnosed condition. The
Board finds that Dr. Portnoy’s reports are insufficient to establish a causal relationship between
appellant’s diagnosed condition and employment factors, as Dr. Portnoy did not provide
sufficient explanation or rationale to fortify her conclusions.11
Furthermore, Dr. McMahon’s reports do not establish causal relationship.
Her
October 23, 2001 report diagnosed “occupational asthma” and noted that there were some air
quality issues associated with the diagnosis, but she provided no medical reasoning to support
her opinion. Dr. McMahon’s June 9, 2005 report primarily addressed the finding of the AES
report. She noted that there was fungal amplification within the employing establishment
7

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions which are
speculative or equivocal in character have little probative value).
8

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

9

See id.

10

Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).

11

See supra note 9.

6

facilities based on the presence of Penicillium colonies. She discussed the environmental report
and concluded, based on mathematical calculations, that there was fungal amplification.
Dr. McMahon did not, however, explain how the fungal amplification in the workplace caused or
contributed to appellant’s asthma condition. She did not state that appellant was allergic to
Penicillium mold or offer sufficient explanation of the relationship between the findings of the
environmental study and appellant’s condition.
Accordingly, the Board finds that
Dr. McMahon’s reports are insufficient to establish a causal relationship between appellant’s
diagnosed condition and employment factors.12
Other medical reports submitted by appellant, did not specifically address causal
relationship between her diagnosed condition and her employment.
Appellant contends that, because medical studies have shown that Penicillium could
cause asthma and because environmental studies established the presence of Penicillium at her
workplace, “common sense” dictates that her asthma was caused by the Penicillium mold in her
work space. However, causal relationship is a medical question that can generally be resolved
only by rationalized medical opinion evidence.13 As noted, the medical evidence is insufficient
to establish the claim. Similarly, appellant’s submission of a medical periodical discussing
Penicillium allergies is insufficient to establish causal relationship. The Board has held that
newspaper clippings, medical texts and excerpts from publications are of no evidentiary value in
establishing the causal relationship between a claimed condition and an employee’s federal
employment as such materials are of general application and are not determinative of whether the
specific condition claimed is related to the particular employment factors alleged by the
employee.14
For these reasons, appellant has not met her burden of proof in establishing her
occupational disease claim.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128 of the Act, the Office has discretion to grant a claimant’s request for
reconsideration and reopen a case for merit review. Section 10.606(b)(2) of the implementing
federal regulation provides guidance for the Office in using this discretion. The regulations
provide that the Office should grant a claimant merit review when the claimant’s request for
reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or

12

On appeal, appellant submitted additional medical evidence from Dr. McMahon. The Board, however, notes
that it cannot consider this evidence for the first time on appeal because the Office did not consider this evidence in
reaching its final decision. The Board’s review is limited to the evidence in the case record at the time the Office
made its final decision. 20 C.F.R. § 501.2(c).
13

See Steven S. Saleh, 55 ECAB 169 (2003); Robert G. Morris, 48 ECAB 238 (1996).

14

William C. Bush, 40 ECAB 1064 (1989).

7

“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”15
A claimant’s application for reconsideration on the merits must meet at least one of the
above-listed criteria or the Office will deny the request without reopening the case for a review
on the merits.16
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s request for reconsideration
without further merit review. Appellant neither argued that the Office erroneously interpreted a
point of fact nor advanced a new and relevant legal argument. Rather, appellant based her
reconsideration request upon a July 22, 2005 report from Dr. McMahon. The record reflects,
however, that the report was not submitted to the file at the time appellant requested
reconsideration and that the Office did not receive it at any time before issuing the June 23, 2006
decision. The record does not reflect that appellant submitted any other pertinent new and
relevant evidence in support of her reconsideration request. Accordingly, the Office properly
denied appellant’s reconsideration request without reaching the merits of the claim, as she failed
to meet any of the above-listed criteria.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
developed an occupational disease over the course of her employment and that the Office
properly denied appellant’s request for reconsideration without conducting a merit review.

15

20 C.F.R. § 10.606(b).

16

20 C.F.R. § 10.608; see Annette Louise, 54 ECAB 783 (2003).

8

ORDER
IT IS HEREBY ORDERED THAT the June 23 and February 23, 2006 and October 6,
2005 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 6, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

